Title: From Alexander Hamilton to Jeremiah Wadsworth, [29 October 1785]
From: Hamilton, Alexander
To: Wadsworth, Jeremiah



Dear Sir
[New York, October 29, 1785]

I have intended for some time to write to you on the subject of the bank of North America; but my absence from town and multiplied engagements have delayed my doing it. You of course know that the State of Pensylvania has repealed its act of incorporation. What do you intend to do or what would you advise to be done for Mr Church? To sell unless at a great disadvantage is not practicable. To leave so considerable a sum in a Company of this kind not incorporated is too dangerous. To force it out of their hands is an uphill business. In this choice of difficulties I will submit to you what occurs to me.
It is believed the Republican party has prevailed at the last election, not in so decisive a manner however as to insure a decisive influence; but sufficiently in all probability to effect a revival of the act of Incorporation. Should this happen, It will in some degree restore the credit of stock and make it easier to part with it, without any considerable loss.
I should think therefore it would be prudent to wait the result of the next meeting of their Legislature; if the Charter is not then revived, I should be of opinion to insist that measures may be taken to decide the Question whether the bank still remains an incorporated body by virtue of the original act of Congress or not. The affirmative of this Question is strongly maintained by some lawyers of Pensylvania. The mode of deciding it will be easy. It will be to get some person to refuse to pay a note to the bank, and to have an action instituted against him in behalf of the bank in their corporate capacity. If the Courts allow this action to be maintained it must be on the principle that the Bank still subsists a corporation in Pensylvania.
If the decision is in favour of the corporate existence of the bank, the proprietors will then know in what situation they are and may either continue such with greater safety or part with their interest with less disadvantage. If it is decided that the bank does not continue a corporation, you can then insist on your money being returned to you and may compel its being done. It seems to me essential you should ascertain upon what footing you stand.
Mr. Van Bukle (who is a large Stockholder) has intimated to me that he will be glad to cooperate with us in whatever measures may be thought adviseable. I believe we can also acquire the aid of Marbois representative. This will enable us to act with great efficacy in whatever plan it may be agreed to persue.
Mr. Church’s wish is to get clear of the concern; but he would be unwilling to do it at too great a sacrifice.
Permit me to trouble you with a little matter of Mr Churchs in your state. I mean the land he got of Walter Livingston. Mr. Church wishes it to be sold upon any tolerable terms. If you can do it, I will send you a conveyance for which I have full power. Mr. Campfield (the Lawyer) can give you information about it. I formerly wrote to him but as you are near the spot I could wish you would give yourself the trouble to get rid of this useless property for Mr. Church. If not convenient to you be so good as to write to Mr. Campfield to do it and mention to him what terms of Credit may be proper to prevent its being given away, taking good security for payment: Mrs. Hamilton joins me in compliments to Your ladies. Believe me great warmth & sincerity   Dr Sir   Yr. friend & obed servt
A Hamilton
New York Oct 29. 1785
